DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1. The following is a statement of reasons for the indication of allowable subject matter:
Lachine etal. (US 20140169480 Al) teaches the compression circuit receives a video data bit stream comprising a plurality of video frames or images from video source and the image is divided into a plurality of tiles/blocks (Lachine, Fig. 5 and Pars. 55-56), which the tile/block data is sent through the lossless compression circuit (Lachine, Fig. 5 and Par. 57), If the size of the variable length bit stream is not greater than the size of the output memory block, transmit to the output memory block for storage
(Lachine, Fig. 5 and Pars. 57-58).
Wei et al. (US 20170017407 Al) teaches divide data object into blocks (Wei, Fig. 1 and Par. 33), calculate a compression ratio of each block (Wei, Fig. 1 and Pars. 33-34), selects and divides the data segment into data chunks (Wei, Fig. 1 and Par. 33), and stores the received data chunk and the fingerprint of the data chunk. During the storing, the storage device determines whether the sample compression ratio of the received data chunk complies with a compression ratio threshold (Wei, Fig. 1 and Pars. 40-44)
Gross et al. (US 20090067709 Al) teaches an input image have pixels values (Gross, Fig. 2 and Pars. 211), segment the image into kbyk cells, k being a predetermined number, e.g., 32 (Gross, Fig. 2 and Pars. 212-214), for each of the cells, compute a variance value indicating the extent of value change across pixels of a cell (Gross, Fig. 2 and Par. 215), If the variance is above the threshold value, divides the cell into subsections (Gross, Fig. 2 and Par. 216).
Kalach et al. (US 20120233417 Al) teaches compress received data received as a data stream (Kalch, Figs. 1-3 and Par. 54), parse data stream into a seguence of data chunks (Kalach, Fig. 4-5 and Par. 78), and store the data chunks (Kalach, Fig. 4-5 and Par. 81).
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1 and independent claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        01/29/2021